Citation Nr: 0732698	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral Taylor 
bunions.

2.  Entitlement to service connection for degenerative 
changes of the cervical and lumbar spine, as secondary to a 
bilateral foot condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  Upon the veteran's move to California, his claims 
file was subsequently transferred to the Los Angeles, 
California RO.  

The Board notes that in the veteran's January 2003 Notice of 
Disagreement, the veteran asserted that his knee pain was due 
to his body's attempt to compensate for his foot pain.  The 
issue of knee pain was not addressed by the RO, thus, the 
Board refers this issue to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary. 

The veteran seeks service connection for bilateral Taylor 
bunions and degenerative changes of the cervical and lumbar 
spine, as secondary to a bilateral foot condition.  The 
veteran contends that his bunions were either caused by, or 
worsened by service.  

The veteran's December 1979 enlistment examination does not 
reflect any preexisting foot condition.  In fact, the 
examiner noted that the veteran had "no significant 
[medical] history," and found him qualified for enlistment.  

The veteran's service medical records (SMRs) reflect multiple 
complaints of and treatments for bilateral foot pain.  In 
April 1980, the veteran was given arch supports for both feet 
as treatment for his complaints of foot pain.  

In May 1980, the veteran sought treatment for foot pain and 
was assessed as having a bunion-type formation on both feet.  
The veteran was referred to a podiatrist and reported that he 
used arch supports and a boot stretch in an unsuccessful 
attempt to ease the foot pain.  During his podiatry 
evaluation, the podiatrist diagnosed the veteran as having 
osteotomy of the arch of the 5th metatarsal, bilaterally.  He 
also referred to the veteran's condition as bilateral Taylor 
bunions.  

In February 1982, the veteran again sought treatment for 
bilateral foot pain and he was again referred to the 
podiatrist clinic for evaluation.

At a March 1982 podiatry evaluation, the podiatrist found 
that the "conservative therapy" to help the veteran's foot 
pain was unsuccessful and recommended that the veteran 
undergo surgery to correct the problem.  The podiatrist noted 
that the veteran's right foot was more problematic than his 
left and surgery was to be performed only on his right foot.

In April 1982, the veteran underwent surgery on his right 
foot.  A May 1982 treatment note reflected that the veteran's 
"[b]union [was] resolved by surgery."  

The SMRs are devoid of any complaints of or diagnoses related 
to the claimed back and neck pain and arthritis.  Pursuant to 
a statement dated in November 1982, the veteran chose to not 
undergo a discharge medical examination.  

In April 2002, the veteran sought VA treatment for, among 
other things, back and foot pain.  In the treatment note, the 
physician's impression was that the veteran had degenerative 
changes of the spine and osteoarthritis.  The physician 
stated that he could not rule out discogenic disease.  As for 
the veteran's feet, the physician noted that a K wire 
transfixed his healed fracture on the left foot and there was 
a slight deformity in the right 5th metatarsal.  He noted 
that the right foot had the "appearance of a healed 
[fracture]."  The physician stated that the veteran's 
bilateral foot fractures were healed and it was "otherwise a 
normal study" of the feet.  

In a July 2002 psychiatric treatment note, the veteran 
expressed that he was born with a foot deformity in both feet 
and he believed that his time in the army aggravated it.  The 
veteran advised that he did not know he had a deformity in 
his foot until he was in service and had surgery.  

In a March 2004 podiatry treatment note, the veteran related 
the surgical history of his feet.  He advised that he had a 
successful surgery on his left foot in 1997, but when the 
surgeon tried to do the same surgery on the right foot, he 
was unable to do so due to the remnants of the veteran's 1982 
right foot surgery.  The veteran also advised that he either 
pulled out or shaved off the knot on the bottom of his right 
foot in order to walk.  

In an April 2004 treatment note, the veteran related a 10-
year history of low back and neck pain.  There are no 
treatment records indicating whether the veteran's low back 
and neck pain are associated with his foot condition.  

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  The evidence of record includes 
complaints of and treatment for a bilateral foot condition 
while in service.  The entrance examination is devoid of any 
references to a foot condition.  The veteran underwent 
surgery on his right foot while in service and it appears 
that he again underwent surgery in 1997 on both feet.  The 
post-service treatment records in the record do not reflect 
an opinion as to whether his current diagnoses are related to 
service, but they do reflect multiple complaints of, and 
treatment for, a bilateral foot condition, currently 
diagnosed as bilateral Taylor bunions, and lower back and 
neck pain.  Thus, this claim must be remanded in order to 
retrieve all outstanding treatment records and for an 
examination to be scheduled and a medical opinion obtained as 
to whether the veteran's bilateral Taylor bunions are related 
to service.  If the examiner finds the bilateral Taylor 
bunions are related to service, then he or she should opine 
as to whether the veteran's low back and neck pain, currently 
diagnosed as degenerative changes of the cervical and lumbar 
spine, is related to service.  This examination is required 
pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473. Perform any and all development 
deemed necessary.

2.  Request and obtain copies of the 
veteran's outstanding medical records.  
The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature of the veteran's 
bilateral foot condition.  The veteran's 
claims folder should be made available to 
the examiner for review.  The examiner is 
to perform all necessary clinical testing 
and render all appropriate diagnoses.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that the current disability of the 
veteran's feet was caused or worsened by 
service.  

If and only if  the examiner opines that 
the veteran's bilateral foot condition was 
more likely than not caused or worsened by 
service, then the examiner should render an 
opinion as to whether the veteran's claimed 
low back and neck pain, currently diagnosed 
as degenerative changes of the cervical and 
lumbar spine, are secondary to the 
bilateral foot condition.  

4.  When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



